Citation Nr: 1125718	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk







INTRODUCTION

The Veteran had active military service from January 1999 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO, in part, denied service connection for bilateral hearing loss.  The Veteran appealed the RO's February 2007 rating action to the Board.  

The Board notes that the Veteran also appealed the RO's February 2007 decision denying service connection for posttraumatic stress disorder (PTSD).  Prior to certifying this appeal to the Board, in an April 2009 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  Because the April 2009 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is needed before it can adjudicate the claim of entitlement to service connection for bilateral hearing loss.  This development includes obtaining all VA treatment records since April 2009 and affording the Veteran a VA audiological examination.

In this case, the Veteran asserts that he has a current bilateral hearing loss disability that is manifested as a result of his service as a machine gunner in the Iraq War.  The Veteran's DD 214 notes that the Veteran's military occupational specialty (MOS) was that of a machine gunner.  Although the Veteran's audiometric results did not meet the criteria under 38 C.F.R. § 3.385 for a hearing loss disability during service, mild left ear hearing loss was shown at 6,000 Hz in January 2002 (as noted by the November 2007 VA examiner).

A VA audiometric examination was conducted in January 2007; however, that examination did not show a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The January 2007 VA examination did show mild notched hearing loss in the Veteran's left ear at 6,000 Hz, consistent with service.  The Board notes that the VA examiner opined that the Veteran's left ear hearing loss and tinnitus were at least as likely as not due to service-related noise exposure while he was a machine gunner in Iraq.  As a result of this examination, the RO granted service connection for tinnitus in February 2007.  

The Board recognizes that the most recent VA examination of the Veteran's hearing acuity was almost four years ago, and the Veteran, in his various correspondences to VA, has suggested that he currently has a hearing loss disability.  The Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In addition, the Board finds that the RO should obtain all records pertaining to the Veteran's treatment for bilateral hearing loss since April 2009 and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC all outstanding records of evaluation and/or treatment for hearing loss.  The claims file currently includes VA outpatient treatment records dated from November 2006 to April 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

 2.  After all available records and/ or responses from each contacted entity are associated with the claims file, the RO/AMC shall arrange for the Veteran to be scheduled for a VA audiology examination so as to ascertain the nature and extent of his asserted bilateral hearing loss. The entire claims file must be made available to the examiner, and all pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  If so, the examiner is directed to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability is etiologically related to his period of active service.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


